IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA
GEORGE W. CLARK,
                                      NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                      FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
v.
                                      CASE NO. 1D16-2538
SOUTHERN LAND CONCEPTS,
INC., WILLIAM R. WARD AS
THE OWNER, PRESIDENT,
SURVEYOR,     AND    THE
REGISTERED AGENT FOR THE
CORPORATION,

      Appellees.

_____________________________/

Opinion filed April 3, 2017.

An appeal from the Circuit Court for Escambia County.
Thomas V. Dannheisser, Judge.

George W. Clark, pro se, Appellant.

Edmund W. Holt, Pensacola, for Appellees.




PER CURIAM.

      AFFIRMED.

ROWE, KELSEY, and JAY, JJ., CONCUR.